


EXHIBIT 10.19

 

Description of Non-Employee Director Compensation

 

For 2008, the compensation for the non-employee directors of Equifax Inc.
consisted of:

 

·               a $40,000 annual cash retainer payable quarterly in arrears to
all non-employee directors; new directors received a prorated cash retainer for
the quarter from the date they were elected;

·               a $7,500 committee chair fee payable quarterly in arrears and
prorated for new committee chairs for the quarter from the date they were
appointed;

·               a $1,500 board and committee meeting fee for non-employee
directors for each Board and committee meeting attended; and

·               an annual equity grant awarded on May 9, 2008 of 3,000
restricted stock units (RSUs) for all non-employee directors (plus an initial
RSU grant of 4,000 RSUs for new non-employee directors); the RSUs generally vest
one year after the grant date, subject to accelerated vesting in certain events.

 

Cash retainers and equity awards may be deferred under the applicable Director
deferred compensation plan.

 

The Board of Directors has a policy on stock ownership that requires each
non-employee director to beneficially own at least common stock having a value
which is at least four times the annual cash retainer fee, no later than the
fourth anniversary of the annual meeting at which the director was first elected
to the Board.   All non-employee directors of Group Inc. are in compliance with
this policy.

 

Non-employee directors receive no compensation other than directors’ fees.

 

1

--------------------------------------------------------------------------------
